                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ARMIK A. HOVSEPIAN,                              Case No. 19-cv-04692-HSG
                                   8                    Petitioner,                          ORDER DIRECTING PETITIONER TO
                                                                                             SHOW CAUSE WHY PETITION
                                   9              v.                                         SHOULD NOT BE DISMISSED AS
                                                                                             UNTIMELY
                                  10        JOSIE GASTELO,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14           Petitioner, an inmate at California Men’s Colony – East, filed a pro se petition for writ of

                                  15   habeas corpus pursuant to 28 U.S.C. § 2254, challenging his 1994 conviction for attempted

                                  16   murder. Dkt. No. 1. His petition is now before the Court for review pursuant to 28 U.S.C. § 2243

                                  17   and Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts. He

                                  18   has paid the filing fee. Dkt. No. 7.

                                  19                                             BACKGROUND

                                  20           According to the petition, in 1994, petitioner was convicted by a Santa Clara County jury

                                  21   of two counts of attempted murder with firearm enhancements. Dkt. No. 1 at 1-2. On December

                                  22   16, 1994, petitioner was sentenced to two life terms, plus an additional term of seventeen years

                                  23   and four months. Dkt. No. 1 at 1. In 1996, the California Court of Appeals denied his appeal and,

                                  24   that same year, the California Supreme Court denied his petition for review. Dkt. No. 1 at 2-3.

                                  25   Petitioner filed state habeas petitions with the Santa Clara Superior Court, the California Court of

                                  26   Appeal, and the California Supreme Court, all of which were denied. Dkt. No. 1 at 3-4. Petitioner

                                  27   does not report filing any prior petitions for a writ of habeas corpus in federal court.

                                  28   //
                                   1                                              DISCUSSION

                                   2   A.     Standard of Review

                                   3          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   6   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   7   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   8   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   9   B.     Petitioner’s Claims

                                  10          Petitioner alleges the following grounds for federal habeas relief: (1) petitioner’s retrial on

                                  11   attempted murder charges after being convicted of assault based on the same conduct violated his

                                  12   rights under the Double Jeopardy Clause; and (2) petitioner is factually innocent.1
Northern District of California
 United States District Court




                                  13   C.     AEDPA Statute of Limitations

                                  14          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which became

                                  15   law on April 24, 1996, imposed for the first time a statute of limitations on petitions for a writ of

                                  16   habeas corpus filed by state prisoners. Petitions filed by prisoners challenging noncapital state

                                  17   convictions or sentences must be filed within one year of the latest of the date on which: (A) the

                                  18   judgment became final after the conclusion of direct review or the time passed for seeking direct

                                  19   review; (B) an impediment to filing an application created by unconstitutional state action was

                                  20   removed, if such action prevented petitioner from filing; (C) the constitutional right asserted was

                                  21   recognized by the Supreme Court, if the right was newly recognized by the Supreme Court and

                                  22   made retroactive to cases on collateral review; or (D) the factual predicate of the claim could have

                                  23   been discovered through the exercise of due diligence. 28 U.S.C. § 2244(d)(1).

                                  24          Here, petitioner was convicted and sentenced in 1994, and his double jeopardy claim was

                                  25   raised and rejected on direct appeal in 1996. Dkt. No. 1 at 1, 28-54. Petitioner acknowledges that

                                  26
                                  27   1
                                        In filling out the form petition, petitioner indicated that he had three claims, stating “see attached
                                  28   argument.” Dkt. No. 1 at 5. However, the attachments only list two claims. See Dkt. No. 1 at 7-
                                       27.
                                                                                           2
                                   1   his claim is untimely but argues that his factual innocence excuses the untimely filing.

                                   2            Petitioner is correct that a federal court may hear the merits of successive, procedurally

                                   3   defaulted or untimely claims if the failure to hear the claims would constitute a “miscarriage of

                                   4   justice.” See McQuiggin v. Perkins, 569 U.S. 383, 391-93 (2013). The “miscarriage of justice”

                                   5   exception is reserved for habeas petitioners who can show that “a constitutional violation has

                                   6   probably resulted in the conviction of one who is actually innocent.” Schlup v. Delo, 513 U.S.

                                   7   298, 327 (1995) (citing Murray v. Carrier, 477 U.S. 478, 496 (1986)). In order to pass through

                                   8   the Schlup gateway, “a petitioner must produce sufficient proof of his actual innocence to bring

                                   9   him “within the ‘narrow class of cases . . . implicating a fundamental miscarriage of justice.’”

                                  10   Schlup, 513 U.S. at 314–15 (omission in original) (quoting McCleskey v. Zant, 499 U.S. 467, 494

                                  11   (1991)). A petitioner must support his claims “with new reliable evidence—whether it be

                                  12   exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—
Northern District of California
 United States District Court




                                  13   that was not presented at trial.” Schlup, 513 U.S. at 324. The evidence of innocence must be “so

                                  14   strong that a court cannot have confidence in the outcome of the trial unless the court is also

                                  15   satisfied that the trial was free of nonharmless constitutional error.” Id. at 316. A petitioner “must

                                  16   show that it is more likely than not that no reasonable juror would have convicted him in the light

                                  17   of the new evidence.” Id. at 327. Here, plaintiff has not presented any new reliable evidence of

                                  18   his actual innocence. Rather, his actual innocence claim relies on his argument that he was

                                  19   exonerated when the first trial ended in a mistrial, and that the prosecution improperly initiated a

                                  20   second prosecution without producing new evidence as required by California law. Dkt. No. 1 at

                                  21   23-27.

                                  22            Accordingly, the Court orders petitioner to show cause why the instant petition for a writ

                                  23   of habeas corpus should not be DISMISSED as untimely.

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          3
                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Court orders as follows. Within sixty (60) days of the date

                                   3   of this order, petitioner shall show cause why the instant petition for a writ of habeas corpus

                                   4   should not be DISMISSED as untimely.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 11/27/2019

                                   7                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
